Citation Nr: 1025388	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals, right elbow 
injury.  

2.  Entitlement to service connection for residuals, left and 
right hand injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for residuals of a 
right elbow injury and left and right hand injuries.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative contend, that service 
connection for residuals, right elbow injury and residuals, left 
and right hand injuries, are warranted based upon service 
incurrence.  

When the Veteran filed a Substantive Appeal (VA Form 9) in 
September 2007, he requested a Travel Board hearing in connection 
with his claims.  In April 2008, he submitted a statement to VA, 
indicating, in pertinent part, that he had moved to West 
Virginia.  He provided a new mailing address and contact 
information.  In June 2008, VA sent a letter to his former 
address to notify the Veteran that his Travel Board hearing had 
been scheduled for July 2008 in St. Petersburg, Florida.  He did 
not report for the July 2008 St. Petersburg, Florida Travel Board 
hearing, which had been scheduled before the undersigned.  

In September 2008, a Report of Contact was associated with the 
claims folder.  The Report of Contact indicated that the Veteran 
stated that he did not receive notice 


of his Travel Board hearing scheduled for July 2008 in St. 
Petersburg, Florida.  He asked that his Travel Board hearing be 
rescheduled and that notice of the rescheduled hearing be sent to 
his current address, which was then located in Kentucky.  

Although it was not specifically set out as such, the Board finds 
that the Veteran's September 2008 correspondence amounted to a 
motion for a new hearing. 38 C.F.R. § 20.704(c),(d) (2009).  
Further, while the motion was not received within 15-days of his 
failure to appear, the Board further holds that good cause to 
reschedule the hearing has been demonstrated.  38 C.F.R. § 
20.704(d).  VA was notified of the Veteran's change of address 
but did not change his Travel Board hearing notice to reflect the 
change of address.  He still desires the Travel Board hearing.  
Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements. See 38 C.F.R. §§ 
20.704, 20.1304 (2009).

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate action 
and schedule a Travel Board hearing for the 
Veteran.

2.  He and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


